Citation Nr: 0736223	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-26 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO denied, inter 
alia, the veteran's claim for service connection for 
tinnitus.  In August 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2006.

The veteran failed to appear for a Board hearing scheduled at 
the RO in August 2007. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran was awarded the Combat Infantry Badge and has 
credibly asserted in-service noise exposure during combat.

3.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes due to in-
service noise exposure, and the July 2005 VA examination 
report reflects the veteran's complaints of tinnitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Considering the service connection claim on appeal in light 
of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2007).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).

The veteran asserts that his current tinnitus started in 
service and is the result of noise exposure sustained during 
combat.  The veteran's DD-214 reflects that during active 
duty his military occupational specialty (MOS) was light 
truck driver and shows that he was awarded the Combat 
Infantry Badge.

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of tinnitus in service.

On VA examination in July 2005, the examiner noted that the 
claims file was reviewed and indicated that the veteran 
reported that the onset of tinnitus was 20 years earlier, and 
that he reported constant tinnitus that varied in degree.  
The examiner noted that the veteran experienced combat and 
received the Combat Infantry Badge.  The examiner concluded 
that it was at least as likely as not that the veteran's 
current hearing loss was caused by military related acoustic 
trauma with later aggravation form various occupational 
sources.  The examiner stated that the onset of tinnitus does 
not demonstrate a direct time link to military noise and is 
therefore not supported by the information provided; 
therefore, it was concluded that it is less likely than not, 
less than a 50/50 probability, that tinnitus was caused by or 
a result of military related acoustic trauma.  

In the August 2005 NOD, the veteran indicated that the July 
2005 misunderstood his comments about tinnitus.  He indicate 
that he told the examiner that he had experienced tinnitus 
since service, but that it had gotten worse in the last 20 
years.  

Given the DD-214 reflecting the award of the Combat Infantry 
Badge, the Board accepts as credible the veteran's assertions 
of in-service noise exposure.  The Board also finds that the 
record presents an objective basis for attributing the 
veteran's current tinnitus to service.

The July 2005 VA examiner indicated that the veteran reported 
the onset of tinnitus 20 years earlier and concluded that it 
was less likely than not that tinnitus was caused by military 
noise exposure, based on the fact that onset of tinnitus does 
not demonstrate a direct time link to military noise.  The 
examiner apparently based his negative opinion on the fact 
that the veteran's tinnitus did not have its onset until 
almost 40 years after service.  However, as noted above, the 
veteran has asserted, and the Board finds credible, that 
(like hearing loss, for which service connection has been 
granted), he experienced tinnitus during service and 
consistently since service.  The veteran certainly is 
competent to report his symptomatology-here, ringing in the 
ears.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Had the examiner understood the veteran's reported 
history of tinnitus during service and thereafter, clearly, 
the factual basis for the opinion would have been different 
and, given the examiner's conclusion as to hearing loss, may 
well have led to the conclusion that the current tinnitus 
also is related to service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
veteran's credible assertions of in-service noise exposure 
and that he experienced tinnitus during service and since 
service, the nature of the disability, and affording him the 
benefit of the doubt on the question of in-service injury and 
medical nexus, the Board concludes that the criteria for 
service connection for tinnitus are met.


ORDER


Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


